Citation Nr: 0110647	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-06 835A	)	DATE
	)
	)
THE ISSUE

Whether clear and unmistakable error was involved in an 
August 16, 1999, Board decision. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1972, and from January 1991 to May 1992, with 
additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on the veteran's motion to revise a Board decision 
dated August 16, 1999, on the grounds of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 20.1404(a) (2000).


FINDING OF FACT

The August 16, 1999, Board decision which denied entitlement 
to evaluations in excess of 20 percent for herniated nucleus 
pulposus at C-5-6, status post diskectomy and fusion 
effective from May 1992 and in excess of 40 percent effective 
from August 1994, was adequately supported by evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied, or that the decision was undebatably 
erroneous.


CONCLUSION OF LAW

The August 16, 1999, Board decision, which denied entitlement 
to evaluations in excess of 20 percent for herniated nucleus 
pulposus at C-5-6, status post diskectomy and fusion 
effective from May 1992 and in excess of 40 percent effective 
from August 1994 was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  In the 
implementing regulations, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision) and the 
evaluation of evidence (a disagreement as to how the facts 
were weighed or evaluated).  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes here that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the claimant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
although not clear, the provisions of 38 C.F.R. § 20.1411 
would appear to render certain provisions regarding 
assistance inapplicable in motions based on Board CUE error.  
At any rate, the veteran and his representative were 
adequately advised of laws and regulations applicable to 
Board CUE claims and were given an opportunity to review the 
claims file and file an additional response.  In fact, the 
claims file was reviewed by the veteran's representative and 
an additional response was received.  Moreover, the claims 
file appears to include all pertinent items of evidence 
necessary to review the CUE motion.  Therefore, even if the 
provisions of the Veterans Claims Assistance Act of 2000 are 
viewed as applicable to this motion, the Board finds that 
there has effectively been substantial compliance with the 
new legislation and that the Board may proceed with its 
review of the motion.

In this case, the August 16, 1999, Board decision denied the 
veteran's claim of entitlement to ratings in excess of 20 
percent for his service-connected cervical spine disability 
effective from May 1992 and in excess of 40 percent effective 
from August 1994.  This decision was based on the evidence of 
record, which showed that since May 1992 his cervical 
disability was mild, caused moderate impairment of motion, 
and little, if any, neurological disability before his 
cervical spine surgery in mid-1994 when the status of his 
disability was significantly altered.  The Board explained in 
its August 16, 1999, decision that the veteran's 
symptomatology from August 1994 (at which time a temporary 
total rating for convalescence under 38 C.F.R. § 4.30 
expired) was productive of severe impairment consistent with 
a 40 percent rating under Diagnostic Code 5293.  

The veteran claims that the Board committed CUE in failing to 
consider certain VA medical  records dated during the period 
July 1994 to December 1994.  In this regard, the veteran has 
identified certain records dated from June 1994 through 
December 1994.  He maintains that these records were not 
obtained by the RO in accordance with an April 1, 1997, Board 
remand and were not taken into consideration by the Board in 
its August 16, 1999, decision.  

However, contrary to the veteran's contentions, the April 
1997 remand directed the RO to obtain any records from the VA 
Medical Center in Chicago, Illinois, showing the veteran 
received treatment for his cervical spine disability since 
March 1995.  Moreover, a review of the claims files reveals 
that several of the records identified by the veteran dated 
in August, October, November and December 1994 were in fact 
already included in the claims file at the time of the August 
1999 Board decision. 

It does not appear, however, that a June 7, 1994, 
radiological report or certain clinical records dated in July 
1994 were in the claims file at the time of the August 1999 
Board decision.  Nevertheless, the Board notes here that the 
veteran was assigned a temporary total rating for his 
cervical spine disability from June 6, 1994 to August 1, 
1994.  Therefore, even if these records were not considered, 
the Board fails to see any resulting detriment to the veteran 
during this time period.  Moreover, while the Board 
recognizes that consideration of an increased rating claim 
must be made in light of the medical history of the 
disability, the fact that the veteran was assigned a 
temporary total rating during the period covered by the 
medical records in question demonstrates that VA recognized 
the veteran's surgery with a need for convalescence.  In 
other words, the medical records which appear not to have 
been of record do not add anything that was not recognized by 
the Board at the time of its August 1999 decision.  

To the extent that the veteran may be contending that the 
Board's decision did not show that it considered the VA 
medical records covering the period July 1994 to December 
1994, the Board finds no merit in such contention.  While the 
particular records were not expressly cited, the Board is 
unaware of any legal requirement that each item of evidence 
in the claims file be expressly discussed.  Such a practice 
would be onerous.  The Board believes it clear from a review 
of the August 16, 1999, Board decision that evidence during 
the time frame in question was considered, although not 
expressly cited.  In that decision, the Board took notice of 
the fact that the record showed a June 1994 hospitalization 
for a cervical diskectomy and fusion.  The Board then noted a 
radical change in the severity of the disability from the 
surgery.  While the Board decision in question focused on 
subsequent medical examinations beginning early in 1995, this 
does not lead to the conclusion that the June and July 1994 
medical records were not considered.  

In sum, the Board is unable to find any error must be one 
which would have manifestly changed the outcome at the time 
that it was made.  Several of the records identified by the 
veteran were in fact of record in August 1999.  The fact that 
such records were not expressly referred to in the Board 
decision did not involve clear and unmistakable error.  
Moreover, the few records which may not have been before the 
Board are pertinent to a period of time when a 100 percent 
rating was already in effect for the disability.  Finally, to 
the extent that the veteran's CUE claim is based on his 
disagreement with the Board's decision, disagreement as to 
how the facts were evaluated is not CUE.  38 C.F.R. 
§ 20.1403(d). 


ORDER

The motion is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



